OPINION — AG — IF A XEROX REPRODUCING MACHINE IS REASONABLY NECESSARY FOR THE PROPER OPERATION OR FUNCTIONING OF HIS OFFICE, THE BRYAN COUNTY COURT CLERK CAN ENTER INTO A LEASE AGREEMENT FOR SUCH MACHINE, AND PAY THE RENTALS DUE THEREUNDER FROM UNOBLIGATED FUNDS AVAILABLE IN THE "MAINTENANCE AND OPERATION" ITEM OF APPROPRIATIONS MADE TO HIS OFFICE. OF COURSE, THIS LEASE AGREEMENT CANNOT OBLIGATE THE COUNTY TO PAY RENTALS FOR A PERIOD BEYOND THE FISCAL YEAR IN WHICH THE AGREEMENT IS MADE. CITE: 68 Ohio St. 1961 289 [68-289](G) (JAMES FUNSON)